NOTICE OF ALLOWABILITY
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/8/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter	
Claims 1, 3-12 and 20-23 are allowed.

The following is an examiner's statement of reason for allowance:
 This limitation of: converting the data of a first seat adjustment into estimated morphology data of the user, storage means for storing the estimated morphology data and the user identifier, and means for transmitting the estimated morphology data  and the user identifier to a second vehicle of a different type than the first vehicle, in combination with the other elements of claim 1 are not taught or fairly suggested in the prior art of record.
This limitation of: converting the seat adjustment data of the first vehicle into adjustment data for a seat of the second vehicle using said estimated morphology data and -4-wherein the computing unit is implemented in a remote computing system remote from the vehicles, in combination with the other elements of claim 10 are not taught or fairly suggested in the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                            Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661